Case 5:19-cv-01783-KES Document 20 Filed 05/20/20 Page 1 of 1 Page ID #:824



1
2
3
4                                                                   JS-6
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
                                                    Case No. 5:19-cv-01783-KES
11   CASSANDRA E. L.,
12                Plaintiff,
                                                            JUDGMENT
13          v.
14   ANDREW SAUL, Commissioner of
     Social Security,
15
                  Defendant.
16
17
18
           IT IS HEREBY ADJUDGED that, for the reasons set forth in the
19
     Memorandum Opinion and Order, the decision of the Commissioner of the Social
20
     Security Administration is reversed and this matter is remanded for further
21
     proceedings consistent with the Opinion.
22
23
     DATED: May 20, 2020
24
25                                         ____________________________________
26                                         KAREN E. SCOTT
                                           United States Magistrate Judge
27
28
